Citation Nr: 1760892	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  09-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the thoracolumbar spine, to include congenital scoliosis, degenerative disc disease, degenerative joint disease, and spondylosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel

INTRODUCTION

The Veteran has both active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Texas Army National Guard between September 1965 and September 1971. His Veteran status derives from service connected disabilities incurred from injuries sustained during an in ACDUTRA period.

This matter comes before the Board of Veterans Appeals (BOARD) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his wife appeared and testified at a hearing before the undersigned Veterans Law Judge in September 2013. A transcript of the hearing testimony has been associated with the file. (Hearing Transcript).

The matter was previously remanded for further evidentiary development in December 2013, March 2016, and March 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he sustained a back injury of his thoracolumbar spine while in active military service and that his back conditions have been aggravated by his currently service connected right knee condition.  At the hearing, he testified that he walks unevenly and was informed by his physician that he was using his left side to compensate for the right.

In furtherance of the March 2017 Remand, the VA scheduled the Veteran for an orthopedic examination in June 2017.  The examiner assessed the Veteran and provided opinions as to the etiology on both of the Veteran's back conditions, separately: (1) scoliosis and (2) degenerative arthritis of the thoracolumbar spine (also diagnosed as spondylosis of the lumbar spine).  Specifically, the examiner opined that the Veteran's scoliosis is a congenital defect. Yet, he failed to comply with the March 2017 remand directives omitting rationale  as to whether the there was a superimposed injury or disease upon his congenital defect of scoliosis, to include, but not limited to, the Veteran's degenerative arthritis of the thoracolumbar spine. Regrettably, an additional remand is necessary in order for the VA to fulfill its duty to assist the Veteran in developing his claim.

Once the VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed. D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which is forbidden from doing." Stefl, 21 Vet. App. At 124 (citing Colvin v. Derwinski, 1 Vet. 171, 175 (1991)). When an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report. See Bowling v. Principi, 15 Vet. App. 1, 12 (2001). 

Every Veteran is presumed to be of sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment or where clear and unmistakable evidence demonstrates the injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. § 1131. A history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of such condition, but will be considered together with other material evidence in determinations as to inception. 38 C.F.R. § 3.3.04(b)(1); and LeShore v. Brown, 
8 Vet. App. 406, 409 (1995)(holding bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  If the veteran is determined to be of sound condition, the matter converts to a claim for direct service connection.

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statues and regulations. 38 C.F.R. § 3.303(c). Rather a defect of congenital, familial or hereditary origin by its very nature pre-exists service. Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). If the defect is congenital, presumption of sound condition at service entrance does not attach. Quirin v. Shinseki, 22 Vet. App. 390, 297 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (fed. Cir. 2003)(holding that presumption of soundness does not apply to congenital defects). 

It is clear that a congenital or developmental defect may not be service-connected because they are not diseases or injuries under the law. See e.g. Thompson v. United States, 405 F. 2d 1239 (Ct. Cl. 1969). Yet, such defects can be subject to a superimposed disease or injury. In other words, if during an individual's military service, a superimposed disease or injury occurred, service-connection may indeed be warranted for the resultant disability. VAOGC Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45, 711 (1990)(a reissue of General Counsel Opinion 01-85 (March 1985)).

The examiner's error is problematic because there is evidence to suggest the Veteran's degenerative arthritis may be a superimposed condition. A review of the evidentiary records shows that the Veteran underwent a chest x-ray in 1967, which resulted in a diagnosis of scoliosis. The x-ray also revealed a compression fracture in his spine. There is a notation of the Veteran complaining of back pain in 1967. He was later diagnosed with degenerative arthritis of the lumbar spine in 2005, but testified that he has had back pain ever since discharge. There may also be other conditions superimposed upon the Veteran's scoliosis; yet, the examiner made no reference.

Rather than providing an opinion, the examiner suggested that the Veteran's degenerative arthritis pre-existed service. There was no notation of degenerative arthritis of the thoracolumbar spine on his 1965 enlistment and 1967 separation examinations. His spine was noted as normal. Despite the Veteran providing a history of a pre-existing incident, where he fell off a horse in a rodeo, there is no evidence or medical treatment records from that time to indicate an injury was in fact sustained.  As such, the Board finds that his degenerative arthritis was not noted on enlistment examination.  Thus, the Veteran is presumed to be sound on enlistment. 

As a legal conclusion has been rendered, a supplemental opinion is still necessary to adjudicate the Veteran's claim for degenerative arthritis as the Board is precluded from exercising medical judgment.  The examiner must opine as to whether a super imposed disease or injury, to include degenerative arthritis, incurred in service on the Veteran's scoliosis. 
Additionally, the examiner failed to provide an opinion as to whether the Veteran's degenerative arthritis was secondarily service connected to his bilateral knee disabilities. Regulations mandate that service connection may also be warranted for disabilities that are proximately due to, or aggravated by service-connected disease or injury. 38 C.F.R. § 3.310. To establish service connection on a secondary basis, the record must reflect sufficient evidence to show: (1) that a current disability exists and (2) the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Id. 
The Veteran was granted service connection for degenerative joint disease of his right knee post total right knee replacement and left knee condition in May 2012 and February 2014 Rating Decisions, respectively. In the March 2017 remand, the Board directed the RO to specifically consider whether the Veteran's claimed back disorder was aggravated beyond its natural progression by a service- connected condition. Yet, there is no opinion that even mentions the effect of his service connected bilateral knee disabilities on his degenerative arthritis.

For these reasons, the Board finds that the June 2017 opinions fail to contain sufficiently detailed description of the Veteran's disability to permit the Board to make a proper adjudication on the merits. Pursuant to D'Aries and Bowling, the examiner's opinion is inadequate.  Veterans, as a matter of law, are entitled to compliance with the Board's instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Since the June 2017 opinions are inadequate, the Board finds that there was not substantial compliance with the March 2016 remand directives. The claim is remanded for a supplemental opinion. 

Accordingly, the case is REMANDED for the following action:

1. Superimposed Injury- Obtain a VA supplemental opinion assessing whether there was a superimposed disease or injury, to include, but not limited to, the Veteran's degenerative arthritis, onto the Veteran's congenital defect of scoliosis due to the Veteran's service.

2. Secondary service connection- for the Veteran's degenerative arthritis of the thoracolumbar spine, the examiner must provide an opinion as to whether the disorder was caused by or is etiologically related to any of the Veteran's service-connected disabilities, to include the Veteran's bilateral knee disabilities, AND the examiner must provide an opinion as to whether the disorder of the thoracolumbar spine was aggravated by any of the Veteran's service-connected disabilities (increased in severity beyond the natural progression of the disability, to include the Veteran's bilateral service-connected knee disabilities.

3. Finally, re-adjudicate the Veteran's claim for service connection for a disability of the thoracolumbar spine. If any claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




